—Judgment, Supreme Court, New York County (Patricia Anne Williams, J.), rendered April 20, 1993, convicting defendant, upon a plea of guilty, of criminal possession of a controlled substance in the *242fifth degree and sentencing him, as a second felony offender, to 2Vi to 5 years, unanimously affirmed.
After the experienced narcotics officer witnessed activity that looked like something was being traded and other suspicious interaction between three men at 1:10 a.m. in an area the officer described as a "drug supermarket”, his approach to defendant for inquiry was founded upon a reasonable suspicion of criminal activity (People v Rivera, 175 AD2d 78, lv denied 78 NY2d 1129). Defendant’s abandonment of the bag was not in response to unlawful police conduct, and the vials found inside provided the officer with probable cause for defendant’s arrest (People v Matienzo, 81 NY2d 778; People v Boodle, 47 NY2d 398, cert denied 444 US 969). Consequently, his statements were also not the product of illegal police activity (see, People v King, 200 AD2d 487, lv denied 83 NY2d 873) and were admissible as spontaneous declarations (People v Maerling, 46 NY2d 289, 302-303).
We decline to disturb defendant’s bargained-for sentence which was neither harsh nor excessive. Concur—Murphy, P. J., Rosenberger, Rubin, Ross and Tom, JJ.